                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

MICHAEL MATTOX,

       Plaintiff,

v.
                                                              Case No. 2:19-cv-2012-MSN-dkv
MEMPHIS POLICE DEPARTMENT (MPD),

      Defendant.
______________________________________________________________________________

    ORDER ADOPTING REPORT AND RECOMMENDATION FOR SUE SPONTE
                                  DISMISSAL
______________________________________________________________________________


       Before the Court is the Magistrate Judge’s Report and Recommendation for Sue Sponte

Dismissal, dated February 8, 2019 (“Report”). (ECF No. 7.) The Report recommends that

Plaintiff Michael Mattox’s pro se Complaint against Defendant Memphis Police Department

(MPD) (“MPD”) be dismissed sue sponte. (Id.) Plaintiff filed an objection February 19, 2019.

(ECF No. 8.)

       For the following reasons, Plaintiff’s objections are OVERRULED. The Report is

ADOPTED. All of Plaintiff’s claims in this matter are DISMISSED WITH PREJUDICE.

                                         BACKGROUND

       On January 2, 2019, Plaintiff, Michael Mattox, filed a pro se Complaint against MPD titled

“Injunction Lawsuit.” (ECF No. 1.) Mattox asserts that “[b]etween the years of 2016 thru 2018

the MPD kidnapped and held hostage I, the plaintiff, Michael Mattox, and took me, Michael

Mattox, to Memphis Mental Health Institution.” (Id.) Mattox believes “this . . . kidnap, false arrest,
hostage & [] ransom situation happen[ed] on 11/11/2018.” (Id.) Mattox claims that the MPD

committed the following constitutional violations:

       1st amendment freedom of speech, freedom not to speak
       8th amendment cruel and unusual punishment
       13th amendment of slavery
       5 & 14 constitutional amendments of due process; deprived of life, liberty & the
       pursuit of happiness.

       (Id.)

       Mattox seeks compensatory damages in the amount of three zillion dollars for mental

anguish, emotional pain and suffering, and physical pain and suffering; punitive damages in the

amount of one zillion dollars; and injunctive relief in the form of a court order instating Mattox as

the “chief executive officer of the MPD.” (Id. at PageID 2.)

       The Report construes Mattox’s “Injunction Lawsuit” as a complaint against MPD pursuant

to 42 U.S.C. § 1983 for violations of the First, Fifth, Eighth, Thirteenth, and Fourteenth

Amendments. (ECF No. 7 at PageID 17.) The Report finds that the MPD is a sub-unit of the City

of Memphis and is therefore not a separate legal entity that can be sued under § 1983. (Id.) Further,

the Report finds that Mattox fails to state a § 1983 claim against the City of Memphis because

“Mattox failed to allege that the City of Memphis acted pursuant to a policy, procedure, or custom

in causing his alleged constitutional harm.” (Id. at PageID 19.) The Report therefore recommends

that Mattox’s Complaint be dismissed sue sponte pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). (Id.)

                                   STANDARD OF REVIEW

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he



                                                 2
district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a de

novo or any other standard—those aspects of the report and recommendation to which no objection

is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a Magistrate Judge's disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties' dispute.”). Each objection

to the Magistrate Judge's recommendation should include how the analysis is wrong, why it was

wrong and how de novo review will obtain a different result on that particular issue. Howard v.

Sec'y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        A general objection, or one that merely restates the arguments previously presented and

addressed by the Magistrate Judge, does not sufficiently identify alleged errors in the Report and

Recommendation. Id. When an objection reiterates the arguments presented to the Magistrate

Judge, the Report and Recommendation should be reviewed for clear error. Verdone v. Comm'r

of Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing

Ramirez v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); accord Equal Employment

Opportunity Comm'n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).




                                                    3
                                         DISCUSSION

       Mattox presents four numbered paragraphs in his two-page submission titled “Objections

and request for Memphis Police Departments body cams, police vehicle cameras, & all

documentations.” (ECF No. 8.) In paragraph one, Mattox states he “is and am not suing under

1983,” and that he “is suing the Memphis Police Department or the City of Memphis . . as a whole

business entity working together fully a 100% team effort whether it be a corporation, LLC, etc.

!!!” (Id. at PageID 21.)

       Mattox’s second paragraph does not appear to object to the Report, but merely lists the

constitutional claims for which the Report concludes Mattox has failed to state a claim upon which

relief may be granted. (Id.) Mattox also adds that “[o]ur [C]onstitution is the highest policy in

OUR land of the United States of America!!!” (Id.)

       Mattox fourth paragraph states that this Court “can change the name of the defendants

[]party to ‘City of Memphis’ if this Honorable Court sees fit to make such ameliations!!!” (Id. at

PageID 22.)

       Mattox’s objections do not explain how the Report’s analysis is wrong, why it was wrong,

or how de novo review would result in a different conclusion. Mattox merely restates his claims

that were previously presented and addressed by the Magistrate Judge. See Howard, 932 F.2d at

509. Because Mattox’s objections reiterate the claims presented to the Magistrate Judge, the Court

may review the Report for clear error. See Verdone, 2018 WL 1516918, at *2.

       The Court has reviewed the Report for clear error and finds none. Accordingly, Mattox’s

objections are OVERRULED.

       Finally, Mattox’s third paragraph requests an “injunction format for motion of discovery”

to have the MPD “turn over all video footage” of Mattox to him. (ECF No. 8 at PageID 22.)



                                                4
Because the Court has determined that it will adopt the Report and dismiss Mattox’s Complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), Mattox’s discovery request is not proper and is

DENIED.

                                      CONCLUSION

       For the foregoing reasons, Plaintiff’s objections are OVERRULED. The Report is

ADOPTED. All of Plaintiff’s claims in this matter are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 29th day of March, 2019.



                                                  s/ Mark S. Norris
                                                  MARK S. NORRIS
                                                  UNITED STATES DISTRICT JUDGE




                                             5
